UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7145



WILLIAM D. MARSHALL,

                                             Petitioner - Appellant,

          versus


IRA SHOCKLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-02-
2328-L)


Submitted:   October 10, 2002             Decided:   October 24, 2002


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William D. Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William D. Marshall, a state prisoner, seeks to appeal the

district court’s order denying relief without prejudice on his

petition filed under 28 U.S.C. § 2241 (2000).   We have reviewed the

record and agree with the reasoning of the district court.       See

Marshall v. Shockley, No. CA-02-2328-L (D. Md. July 23, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2